TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 26, 2013



                                    NO. 03-11-00368-CV


                             Floyd Pleasant Tarvin IV, Appellant

                                               v.

                      Texas Department of Criminal Justice, Appellee




           APPEAL FROM 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the trial court erred in overruling the

appellant’s motion to reinstate: IT IS THEREFORE considered, adjudged and ordered that the

trial court’s overruling of the appellant’s motion to reinstate is reversed, and the cause is

remanded for an oral hearing on the motion. It is FURTHER ordered that the appellee pay all

costs relating to this appeal, both in this Court and the court below; and that this decision be

certified below for observance.